DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment, filed on 12/22/2021 has been entered and acknowledged by the Examiner.
Cancellation of claims 3 and 16 has been entered.
Claims 1, 4-14, 18-21 and 23 are pending in the instant application.

Allowable Subject Matter
Claims 1, 4-14, 18-21 and 23 are allowed.
The following is an examiner’s statement of reasons for allowance.

	Regarding Claim 1, the references of the Prior Art of record fails to teach or suggest the combination of the limitations as set forth in Claim 1, and specifically comprising the limitation of “a light guide plate comprising:
a bottom surface adhered to the first surface of the support plate through the
at least one adhesion part of the adhesion assembly…..and an orthographic projection
of an edge of the adhesion part proximate to the light entry face on the support plate is aligned with an orthographic projection of the light entry face on the support plate…..and when viewed in a second direction perpendicular to the first direction, each of the plurality of adhesion parts is located between two adjacent ones of the plurality of light emitting elements” including the remaining limitations.

	

	Regarding Claim 14, the references of the Prior Art of record fails to teach or suggest the combination of the limitations as set forth in Claim 14, and specifically comprising the limitation of “when viewed in a second direction perpendicular to the first direction, each of the plurality of adhesion parts is located between two adjacent ones of the plurality of light emitting elements; adhering the bottom surface of the light guide plate to the first surface of the support plate through the at least one adhesion part of the adhesion  assembly…and an orthographic projection of an edge of the adhesion part proximate to the light entry face on the support plate is aligned with an orthographic projection of the light entry face on the support plate…. ” including the remaining limitations.
	Claims 4-13, 18-21 and 23 are allowable, at least, because of their dependencies on claim 1 or 14.
	Examiner Note: Kim (US PG Pub. No. 2016/0178836) discloses in figure 2A, a backlight module with a support plate (452) attached to the bottom of a light guide plate (420) with adhesive (470) but there are no adhesive portions between the light sources (451). 
Zhao (Chinese Pub. No. 108132562, previously provided English machine translation) teaches in figures 4-6 an adhesive tape structure 10-13 between the light sources (21). However, they attach to the light incident surface of the light guide plate (30) and could not attach to the bottom of the light guide plate, as claimed. 
Chen et al (Chinese Pub. No. CN207976672, previously provided English machine translation) teaches in figure 6, a support plate (121) that is attached to the bottom of light guide plate (11) with adhesive (14). However, as shown in figure 5, the 
	There is no obvious combination of the above stated Prior Art references that could be made to satisfy all limitations of the claims 1 and 14 above. 

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD L RALEIGH whose telephone number is (571)270-3407. The examiner can normally be reached M-F 7AM -3 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oluseye Iwarere can be reached on 571-270-5112. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/DONALD L RALEIGH/Primary Examiner, Art Unit 2879